United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-2126
                                  _____________

National Labor Relations Board,         *
                                        *
                  Petitioner,           *
                                        * On Petition for Review from
      v.                                * National Labor Relations Board.
                                        *
Diversified Bank Installations, Inc.,   *       [UNPUBLISHED]
                                        *
                  Respondent.           *
                                  _____________

                           Submitted: March 8, 1999
                               Filed: March 26, 1999
                                _____________

Before FAGG, LAY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

      Diversified Bank Installations, Inc. (the Company) petitions for review of an
order of the National Labor Relations Board (the Board) and the Board seeks to
enforce the order against the Company. Having considered the record and the parties'
arguments, we find no error in the Board's decision. Because our review involves the
application of established principles of law in a fact-intensive case and the parties'
submissions show they are thoroughly familiar with the issues before the court, we
conclude that an extensive discussion would serve no useful purpose. We thus
enforce the Board's order without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-